DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1 line 12; please amend ‘location.’ to read “location; and”  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 12, 14 of copending Application No. 17067183 (US Pub 20220110246) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims is encompassed in the previously claimed limitations.
Claim 1 is encompassed by claims 1, 3, 10
Claim 11 is encompassed by claims 12 and 14
Claim 18 is encompassed by claims 1, 3, 10
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 11 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 12, 17, 19, 20 of copending Application No. 17067160 (US Pub 20220110249) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims is encompassed in the previously claimed limitations.
Claim 1 is encompassed by claim 1, 9, 10
Claim 11 is encompassed by claim 12, 17
Claim 18 is encompassed by claim 19, 20
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 11 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 12 and 19 of copending Application No. 17067583 (US Pub 20220110258) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims is encompassed in the previously claimed limitations.
Claim 1 is encompassed by claims 1, 2, 8
Claim 11 is encompassed by claims 12, 19
Claim 18 is encompassed by claims 1, 2, 8
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 of copending Application No. 17067025 (US Pub 20220110247) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims is encompassed in the previously claimed limitations.
Claim 1 and 18 are encompassed by claims 1, 6 and 7
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 17066521 (US Pub 20220110252) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims is encompassed in the previously claimed limitations.
Claim 1 and 18 are encompassed by claims 1 and 12
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US Pub 20170105335, see IDS).
Re claims 1 and 11, Xu discloses an agricultural system and the associated computer implemented method comprising: 
a communication system (Figure 1 elements 106/110 communication to 130; Paragraphs 34-36, 90-94, 109-115) that receives a prior information map (Figure 1 elements 106/110 communication to 130; Paragraphs 34-36, 90-94, 109-115) that includes values of a seeding characteristic (Figure 1 elements 106/110 communication to 130; Paragraphs 34-36, 90-94, 109-115) corresponding to different geographic locations in a field (Figure 1 elements 106/110 communication to 130; Paragraphs 34-36, 90-94, 109-115); 
a geographic position sensor (Figure 1 element 115/111; 67, 82-83) that detects a geographic location (Figure 1 element 115/111; 67, 82-83) of an agricultural work machine (Figure 1 element 115/111; 67, 82-83); 
an in-situ sensor (Figure 1 elements 111/112; Paragraphs 36-39, 75-78) that detects a value of an agricultural characteristic (Figure 1 elements 111/112; Paragraphs 36-39, 75-78) corresponding to the geographic location (Figure 1 elements 111/112; Paragraphs 36-39, 75-78); 
a predictive model generator (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) that generates a predictive agricultural model (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) that models a relationship between the seeding characteristic (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) and the agricultural characteristic based on a value of the seeding characteristic in the prior information map (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) at the geographic location (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) and the value of the agricultural characteristic detected by the in-situ sensor (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) corresponding to the geographic location (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116). 
a predictive map generator (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134) that generates a functional predictive agricultural characteristic map (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134) of the field that maps predictive values (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134) of the agricultural characteristic to the different geographic locations in the field (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134) based on the values of the seeding characteristic in the prior information map (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134) and based on the predictive agricultural model (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134).

Re claim 18, Xu discloses an agricultural system, comprising: 
a communication system (Figure 1 elements 106/110 communication to 130; Paragraphs 34-36, 90-94, 109-115) that receives a seeding map (Figure 1 elements 106/110 communication to 130; Paragraphs 34-36, 90-94, 109-115) that indicates values of a seeding characteristic (Figure 1 elements 106/110 communication to 130; Paragraphs 34-36, 90-94, 109-115) corresponding to different geographic locations in a field (Figure 1 elements 106/110 communication to 130; Paragraphs 34-36, 90-94, 109-115); 
a geographic position sensor (Figure 1 element 115/111; 67, 82-83) that detects a geographic location (Figure 1 element 115/111; 67, 82-83) of an agricultural work machine (Figure 1 element 115/111; 67, 82-83); 
an in-situ sensor (Figure 1 elements 111/112; Paragraphs 36-39, 75-78) that detects a value of an agricultural characteristic (Figure 1 elements 111/112; Paragraphs 36-39, 75-78), corresponding to the geographic location (Figure 1 elements 111/112; Paragraphs 36-39, 75-78); 
a predictive model generator (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) that generates a predictive model (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) that identities a relationship between the seeding characteristic (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) and the agricultural characteristic based on a seeding characteristic value in the seeding map at the geographic location (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) and the value of the agricultural characteristic detected by the in-situ sensor (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116) corresponding to the geographic locations (Paragraphs 51, 60-63, 67, 83, 86-87, 90-94, 109-116); and 
a predictive map generator (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134) that generates a functional predictive map of the field (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134), that maps predictive values of the agricultural characteristic to the different geographic locations in the field (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134), based on the values of the seeding characteristic in the seeding map (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134) and based on the predictive model (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134).

Re claims 2 and 12, Xu discloses the agricultural system of claims 1 and method of claim 11, and further wherein the predictive map generator (Figure 1 elements 114/111; Paragraphs 37-40, 55-57, 69,74-81) configures the functional predictive agricultural characteristic map (Figure 1 elements 114/111; Paragraphs 37-40, 55-57, 69,74-81) for consumption by a control system (Figure 1 elements 114/111; Paragraphs 37-40, 55-57, 69,74-81) that generates control signals to control a controllable subsystem (Figure 1 elements 114/111; Paragraphs 37-40, 55-57, 69,74-81)  on the agricultural work machine based on the functional predictive agricultural characteristic map (Figure 1 elements 114/111; Paragraphs 37-40, 55-57, 69,74-81).

Re claim 3, Xu discloses the agricultural system of claim 1, and further wherein the in- situ sensor comprises: an optical sensor (Figure 1 element 112; Paragraphs 36-39, 75-78) configured to detect an image indicative of the agricultural characteristic (Figure 1 element 112; Paragraphs 36-39, 75-78).

Re claim 4, Xu discloses the agricultural system of claim 3, and further wherein the optical sensor (Paragraphs 36-39, 62-65, 75-78, 80) is oriented to detect an image of at least a portion of the held (Paragraphs 36-39, 62-65, 75-78, 80) and further comprises: an image processing system (Paragraphs 36-39, 62-65, 75-78, 80) configured to process the image to identify the value of the agricultural characteristic (Paragraphs 36-39, 62-65, 75-78, 80) in the image indicative of the agricultural characteristic (Paragraphs 36-39, 62-65, 75-78, 80).

Re claim 5, Xu discloses the agricultural system of claim 1, and further wherein the in-situ sensor is configured to detect (Paragraphs 42, 57, 72, 75, 81), as the value of the agricultural characteristic (Paragraphs 42, 57, 72, 75, 81), a value of a non-machine characteristic corresponding to the geographic location (Paragraphs 42, 57, 72, 75, 81).

Re claim 8, Xu discloses the agricultural system of claim 1, and further wherein the in-situ sensor is configured to detect (Paragraphs 37-42, 57, 67, 69, 72-81), as the value of the agricultural characteristic (Paragraphs 37-42, 57, 67, 69, 72-81), a value of a machine characteristic corresponding to the geographic location (Paragraphs 37-42, 57, 67, 69, 72-81).

Re claim 17, Xu discloses the computer implemented method of claim 11, and  further comprising: controlling an operator interface mechanism (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134) to present the functional predictive agricultural characteristic map (Figure 1 element 134/104; Paragraphs 34, 38, 40-43, 55-57, 109-116, 134).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claim 11 above, and further in view of Baurer (US pub 20130124055).
Re claim 15, Xu discloses the computer implemented method of claim 11, but fails however to explicitly disclose wherein receiving a prior information map comprises: receiving a seeding map that includes, as values of the seeding characteristic, population values corresponding to the different geographic locations in the field.
This design is however disclosed by Baurer.  Baurer discloses wherein receiving a prior information map (Paragraph 46) comprises: receiving a seeding map that includes (Paragraph 46), as values of the seeding characteristic (Paragraph 46), population values corresponding to the different geographic locations in the field (Paragraph 46).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Xu to incorporate the known map information as shown in Baurer as the use of any known or tracked data and information regarding the geographical area would allow for more efficient consideration of the area and the predictive nature of the consideration of that area given that variables and characteristics of the area become known from the seeding data provided.

Allowable Subject Matter
Claims 6-7, 9-10, 13-14, 15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 6, 7, 9, 13, 16, 19 and 20 the prior art fails to specifically disclose the claimed specific in the mapping characteristics and the associated use of these characteristics to perform the predictive tasks and functions of the current design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631